RESOLUCIÓN
POR CUANTO: En conformidad con las disposiciones del Art. 61 de la Ley Núm. 75 de 2 de julio de 1987, cono-cida como la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2101, este Tribunal adoptó y puso en vigor el Reglamento Notarial de 1ro de agosto de 1995 (4 L.P.R.A. Ap. XXIV), para regular el ejercicio del notariado.
POR CUANTO: Las situaciones de incompatibilidad que pudieran existir entre el abogado-notario empleado en el servicio público y la práctica notarial están controladas por impedimentos definidos en ley y por las prohibiciones particulares que los propios organismos públicos estable-cen y notifican a la Directora de la Oficina de Inspección de Notarías de este Tribunal (Art. 4 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2004).
POR CUANTO: Entendemos que el establecimiento por parte de los organismos públicos de unos parámetros cla-ros sobre la práctica privada de la notaría, por sus aboga-dos-notarios, o la prohibición tajante de ésta, conllevan ajustes en los informes que por ley y reglamento deben rendir los notarios a la Oficina de Inspección de Notarías.
*386POR CUANTO: Para facilitar la misión de la Oficina de Inspección de Notarías en el proceso de detectar a tiempo cualquier incompatibilidad en el ejercicio del notariado por el abogado-notario empleado de un organismo público es necesario que el Registro de Prohibiciones que lleva esta Oficina (Regla 6 del Reglamento Notarial de 1995, supra) incluya el nombre de los notarios conjuntamente con el de los organismos gubernamentales para los cuales trabajan, y que, además, estén debidamente diferenciados los instru-mentos autorizados para el organismo público de los auto-rizados en el ejercicio privado cuando la Agencia le haya autorizado.
POR TANTO: Este Tribunal, en el ejercicio de su facul-tad para regular el notariado y de complementar las dispo-siciones de la Ley Notarial de Puerto Rico, por la presente enmienda el primer párrafo y añade un segundo párrafo a la Regla 12 del Reglamento Notarial de 1995, supra, para que lea, en lo pertinente, como sigue:

Regla 12. índice mensual sobre actividad notarial

El índice mensual sobre actividad notarial debe contener el número de notario, la dirección física y el teléfono de la oficina notarial. Cuando el notario sea empleado público, también contendrá el nombre y dirección del organismo público donde trabaja.

En los casos en que el organismo público permita la práctica privada fuera de horas laborables, el notario preparará dos índices, uno para las escrituras y testimonios autorizados para la Agencia, y otro para aquellos autorizados en la práctica pri-vada que la Agencia le permitió.

Esta resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo